Per Curiam.

We are in accord with the ruling of the court at Special Term that the Commissioner exceeded his authority in revoking the pension which had been awarded to the respondent without giving her an opportunity to be heard.
However, respondent’s failure to institute this proceeding within six years after the pension allowance became due, in view of the Statute of Limitations, deprives her of the right to be reimbursed for anything prior to the last six years after each payment became due.
Consequently the order should be modified so as to provide payments covering the last six years prior to the institution of the proceeding, and as so modified affirmed, with twenty dollars costs and disbursements to the petitioner-respondent.
Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.
Order unanimously modified so as to provide payments covering the last six years prior to the institution of the proceeding, and as so modified affirmed, with twenty dollars costs and disbursements to the petitioner-respondent. Settle order on notice.